Citation Nr: 1636156	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 21, 2009.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's appeal was previously remanded in March 2012 and May 2014.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that it has recharacterized the issue on appeal to reflect the finding that the Veteran's claim for entitlement to a TDIU is an aspect of his previously appealed claim for an increased disability rating for service-connected PTSD, which was finally decided in a January 2012 Board decision, which finding is explained in more detail below.  Such recharacterization does not change the underlying nature of the Veteran's claim.


FINDING OF FACT

The evidence demonstrates that the Veteran's service-connected PTSD caused him to be unable to secure and follow a substantially gainful occupation as of July 30, 2009, but no earlier.


CONCLUSION OF LAW

The criteria for an extra-schedular TDIU have been met as of July 30, 2009.  38 U.S.C.A. §§ 1155  (West 2014); 38 C.F.R. §§  3.159, 4.1, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not argued otherwise.

A review of the procedural posture of the Veteran's appeal shows that it is somewhat convoluted and so will not be reiterated in detail here.  However, the undersigned agrees with the findings of the last prior remand from May 2014 that the Veteran's claim for a TDIU was initially raised in January 2007 when he filed his claim for an increased disability rating for his service-connected posttraumatic stress disorder (PTSD).  Consequently, the issue of entitlement to a TDIU was part of the Veteran's appeal for an increased disability rating for his service-connected PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and has been pending since January 8, 2007, the date his claim for an increased disability rating for his service-connected PTSD was received.  Notably, a Board decision dated in January 2012 finally adjudicated the issue of entitlement to an increased disability rating for the service-connected PTSD, but did not finally decide the TDIU component of the claim.  Rather, the Board remanded the TDIU issue at that time for due process reasons.  Subsequently, in May 2014, the Board again remanded the Veteran's claim, this time for additional development.  That development having been completed, the Veteran's appeal is back before the Board.  

The Veteran is seeking entitlement to a TDIU due to his service-connected PTSD, which is his sole service-connected disability.  Service connection was established for PTSD effective July 17, 2003, and was initially evaluated as 10 percent disabling.  On January 8, 2007, the Veteran filed a claim for an increased disability rating and, as previously discussed, a claim for entitlement to a TDIU has been inferred as an aspect of that claim.  Effective January 8, 2007, the Veteran's PTSD is rated as 50 percent disabling.  As of October 21, 2009, the Veteran's PTSD is rated as 70 percent disabling and a TDIU has been awarded.  Consequently, the issue presently before the Board is whether a TDIU is warranted prior to October 21, 2009.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is only service-connected for on disability - his PTSD.  However, prior to October, 21, 2009, his PTSD was evaluated as only 50 percent disabling.  Thus, the Veteran's PTSD did not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  In other words, he did not have a single disability ratable at 60 percent or more.  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a veteran is found to be unable to secure or follow a substantially gainful occupation solely due to his service-connected disability(ies), then the case is to be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding an extra-schedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The issue is not whether the veteran can find employment generally, but whether he or she is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also id. at 363.

In May 2014, the Board remanded for referral of the Veteran's claim for consideration of a TDIU rating on an extra-schedular basis.  In a February 2016 administrative decision, the Director, Compensation and Pension Service, denied entitlement to a TDIU on an extra-schedular basis prior to October 21, 2009.  In rendering that the decision, the Director found that there is no evidence that the termination of the Veteran's family business, floor replacement, was due to the PTSD condition as the evidence shows that the 2004 suicidal incident was an alcohol-related incident.  Consequently, the Director concluded that the evidence of record does not show that the service-connected PTSD condition rendered the Veteran unable to secure and follow a substantially gainful occupation prior to October 21, 2009.

The Board reflects that there is not really much difference between the evidence considered when rating psychiatric disabilities and evaluating a claim for a TDIU based upon a psychiatric disability, unlike most other disabilities, as both contemplate the Veteran's level of occupational functioning.  Thus mental health treatment records showing the Veteran's mental processes, level of symptoms and Global Assessment of Functioning (GAF) scores would be just as relevant in a TDIU claim based upon a psychiatric disability as it would be in a claim for an increased disability rating for such a disability.  A GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In the present case, the Board finds that the evidence weighs against finding that the Veteran's PTSD caused him to be unable to secure or follow a substantially gainful occupation prior to July 30, 2009.  In support of his claim, the Veteran submitted a letter from his VA treating psychologist dated July 30, 2009 in which his psychologist stated that he has consistently recommended that the Veteran not pursue employment and that, in his opinion, the Veteran "is classified as unemployable due to chronic Posttraumatic Stress Disorder and Depression" as attempts to secure gainful employment would more likely than not fail and dramatically increase the Veteran's overall level of subjective distress.  The Board finds this is the first evidence of record that demonstrates that the Veteran's PTSD caused him to be unable to secure and follow a substantially gainful occupation.  Consequently, the Board finds that an extra-schedular TDIU is warranted effective July 30, 2009, but not before.  

In rendering this decision, the Board acknowledges that there is evidence in the record that is favorable to the Veteran's claim.  However, the Board finds that the unfavorable evidence prior to July 30, 2009 outweighs the favorable evidence because it fails to specifically show that the Veteran's PTSD, versus some other nonservice-connected problem, caused him to be unable to secure and follow a substantially gainful occupation.  

The Board acknowledges that the Veteran was assessed at the Vet Center in July 2003 and that the report of that assessment indicates the he exhibited serious symptoms and impairment in family, social and occupational functioning.  However, he was still employed at that time and there was no specific comment of how the symptoms reported were interfering with his employment.  Furthermore, no diagnosis of PTSD was rendered.  In fact, a diagnosis of PTSD was not made until the October 2003 VA examination at which the examiner noted the Veteran's report of similar symptoms.  Significantly, the examiner noted the Veteran reported only mild effects on his relationships in that he got along well with family members and he did recreational and social activities, such as golfing, fishing and going to the VFW a couple of times a week.  He also reported going to work after service in his parents' floor covering business and continuing to work there without interruption.  He did not report any interference with his work due to his PTSD symptoms.  

The VA examiner assigned a GAF score of 69 to 75 and, in doing so, recognized that the Veteran minimized some of his symptoms and their effects.  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), pp. 44-47.  A GAF score between 71 to 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Id.  Thus, clearly the initial evidence relating to the Veteran's PTSD does not support a finding that it caused the Veteran to be unemployable although it likely had some impact on his occupational functioning, although the exact effect is unknown.  This is supported by the Social Security Administration records as will be discussed momentarily.

In addition, the Board acknowledges that the Veteran has not worked since July 2004.  In July 2004, the Veteran underwent psychiatric hospitalization when he became intoxicated and suicidal, and shot up his place of business.  The diagnosis at that time, however, was not PTSD.  Rather the diagnoses were Major Depressive Disorder, recurrent, severe, with suicidal ideation; Anxiety Disorder, Not Otherwise Specified; Alcohol Dependence; and Cocaine Abuse.  See July 19, 2004 Middletown Regional Hospital Discharge Summary (in the Social Security Administration records received May 24, 2010).  The hospitalization  records show the Veteran reported that he had either just closed down or was about to close down his business and that this was his "major stressor" at that time.  In fact, his private primary care physician's records show the earliest mention of his business closing was in April 2004.  The reason for the business closing is not specified exactly but a few notations indicate it was "failing" and that this was "due to financial reasons."  There were also notations that, since the death of his mother in 2002, the responsibility of the business had rested solely on the Veteran and this had been quite stressful for him.  

Furthermore, the Veteran's GAF score on discharge from the hospital was 55.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).   Id.  Thus, this evidence does not support finding that the Veteran's PTSD caused the closure of his business or that he was unemployable due to his mental health problems at the time of his discharge from the hospital as evidenced by the GAF score of 55.

The Board acknowledges that, shortly thereafter, the Veteran applied for and was award Social Security disability benefits.  On his application, he stated his disability was due to "PTSD, depression, suicidal ideation and stress induced chest pain."  The psychiatrist who conducted a February 2005 Functional Capacity Assessment found that the October 2003 VA examination that gave a diagnosis of PTSD noted some significant symptoms but the Veteran "did not appear severely limited by his illness at that time."  However, since that evaluation, the medical records indicated he was given an additional diagnosis of Major Depression, severe, and was hospitalized in July 2004 after a suicide attempt in which he fired a gun at his place of business.  Within a few weeks of this, he was in the emergency room with atypical chest pain believed to be anxiety-based.  After reviewing the evidence, the psychiatrist found that, although the Veteran was fairly stable on his medication and showed improvement in his condition after his initial hospitalization in July 2004, the evidence showed he was no longer able to handle the family finances, he avoided crowds, tended to isolate, could no longer concentrate well enough to read and could no longer deal with customers appropriately.  Thus, the psychiatrist found that, while the Veteran may have been able to function reasonably well in a very structured or socially limited environment such as the hospital or his home, overall the evidence supported an inability to perform at a consistent pace without an unreasonable length and number of rest periods.  Based upon this finding, the Veteran was awarded Social Security disability benefits for an Affective Disorder (i.e., Depressive Disorder) as his primary diagnosis and an Anxiety Related Disorder as his secondary diagnosis.  

The Veteran has argued that the RO has not appropriately taken the Social Security Administration's decision into account in rendering a decision in his present claim seeking a TDIU from VA.  In considering the Social Security Administration's decision, the Board finds that the decision, which is based upon the psychiatrist's opinion set forth above, is that it was the Veteran's major depressive disorder diagnosed in July 2004 that had the major impact on his employability at that time rather than his PTSD.  Although the Veteran's PTSD symptoms had some impact, the psychiatrist plainly stated it did not appear to significantly limit his occupational functioning.  On the other hand, the psychiatrist clearly stated that the evidence after the Veteran's July 2004 hospitalization and the onset of his major depressive disorder showed he could "no longer" perform specific tasks that were required for him to be able to perform at a consistent pace without an unreasonable length and number of rest periods, and that it was this evidence that caused the psychiatrist to opine that the Veteran was disabled.  

Moreover, a review of the medical records subsequent to the July 2004 hospitalization, which are those reviewed by the psychiatrist, shows treatment only for major depressive disorder, not PTSD.  Significantly, there is no mention of PTSD or PTSD symptoms anywhere in these treatment records.  

Thus, the Board finds that the sole fact that the Social Security Administration determined that the Veteran was disabled from working due to mental health disabilities is not, in and of itself, evidence that the Veteran's service-connected PTSD caused him to be unable to secure and follow a substantially gainful occupation in 2004.  Rather, the Board finds the evidence before the Social Security Administration demonstrates that it was the Veteran's nonservice-connected Major Depression that caused his unemployability at that time.  Consequently, the Board finds that, although this evidence shows the Veteran's PTSD may have been a contributing factor to his disability for Social Security purposes, the evidence does not demonstrate that the Veteran's PTSD alone caused him to be unable to secure and follow a substantially gainful occupation at that time.

In addition, the Veteran's VA psychologist stated in his July 30, 2009 letter that he found it "clinically significant" that it was the Veteran's place of employment that he shot up and where he made a suicide gesture, and that it is "equally relevant from a psychological standpoint" that there was a "build-up for many years prior to that life-threatening event that is associated with [the Veteran's] Posttraumatic Stress Disorder."  This psychologist stated that the Veteran has spoken at length about the frustration he incurred due to his inability to work with the public, often hiding in order to avoid customers or closing the store early; how his frequent irritability and anger also made maintaining staff difficult, adding additional pressure for him; and how his poor attention and concentration skills made even the most routine tasks overwhelming at times.  It appears that the VA psychologist was trying to relate the what happened in July 2004 and the Veteran's subsequent inability to work to the Veteran's PTSD.  

Although the Board recognizes the VA psychologist's competence to render such a retrospective opinion, the Board finds that this opinion as it relates to the Veteran's past employability lacks probative value because it is relying solely on the Veteran's reported history that, unfortunately, is not consistent with the contemporaneous evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  

As previously discussed, the medical evidence from 2003 and 2004 does not show that the Veteran's PTSD was reported to have any significant impact on the Veteran's employment.  Thus, it fails to support the psychologist propositions that the July 2004 suicidal ideation, shooting incident and subsequent hospitalization had anything to do with his PTSD, much less that his PTSD had been building up for years preceding and leading up to that incident.  Rather the contemporaneous medical evidence clearly demonstrates that incident was solely triggered by the Veteran's stress at having to close his family's business, which had been around for over 50 years.  The Board recognizes that the Veteran's primary care physician's records demonstrate that his stress levels and anxiety had been increasing as the pressures of his business increased but there is not even a hint in these records of the type of behavior that he reportedly told his treating psychologist he engaged in, although there are notations of his excessive drinking habits.  Nor is there any mention of this type of behavior at the October 2003 VA examination, during his psychiatric hospitalization in July 2004, or by his treating psychiatrist and therapist on December 2004 Daily Activities Questionnaires.  Consequently, the Board finds does not accept the VA psychologist's retrospective opinion because it lacks probative value as it is not based upon a factually accurate reasoning.

Finally, the Board acknowledges the statement from the Veteran's spouse received in September 2008 in which she stated that, due to his inability to deal with people and handle daily stress situations, he was forced to close his business four years ago and was placed on Social Security disability due to mental disabilities, and that problems with his memory, communication, and dealing with day-to-day problems prevent him from ever being gainfully employed again.  However, as previously discussed, the Social Security Administration's finding of disability due to mental health problems was not solely due to the Veteran's service-connected PTSD.  Consequently, the Board does not find the spouse's statement to carry any probative value as she is merely restating the finding of the Social Security Administration, which the Board has already determined is not sufficient to establish the Veteran's entitlement to a TDIU for VA purposes.  Furthermore, the Veteran's spouse may be competent to set forth the problems she has witnessed the Veteran having with his memory, communication and dealings with day-to-day problems, but she has not provided any qualifications as a vocational or medical expert to demonstrate she has any special knowledge that would qualify her to provide an opinion as to the Veteran's ability to be gainfully employed due to mental health disability.  Thus, her opinion as to the Veteran's employability is not probative as she is not competent to render such an opinion.

Finally, the Board finds that the VA treatment records and VA examinations, including the GAF scores, simply weigh against finding that the Veteran was unable to secure and follow a substantially gainful occupation earlier than July 30, 2009.  

In September 2006, he actually reported having worked briefly at a "seasonal, nonstressful job" at a "club" without any problems.  He also reported having no depression or anxiety, sleeping okay, and taking his medications with good effect.  A GAF score of 65 was assigned at a June 2007 VA examination and was again assigned in August 2007 by the Veteran's treating psychiatrist.  Although reporting typical PTSD symptoms, he reported doing well and sleeping well with his medication.  Again a GAF score of 61 to 70 is consistent with mild symptoms or some difficulty in occupational and social functioning but generally functioning pretty well.  Clearly this earlier evidence does not support the Veteran's contention that he could not be employed due to his PTSD as he was able to be employed and his GAF score was not consistent with more than mild occupational impairment.

However, at the end of November 2007, the Veteran reported a worsening in his symptoms and a GAF score of 50 was assigned.  In June 2008, a GAF score of 55 was assigned indicating improvement in his functioning.  He stayed fairly stable until August 2008 when he reported having more flashbacks and nightmares since discontinuing one of his medications because of negative side effects he was having.  In September 2008, his GAF score was again decreased to 50 but then later that month was reduced to 45 as he reported increasing problems with depression, anger, racing thoughts, agitation, isolation, non-restful sleep and nightmares.  He requested individual therapy and, in October 2008, the Veteran began seeing a psychologist for individual cognitive behavioral therapy.  Also during this period of time, the Veteran continued to see his VA psychiatrist on a monthly or so basis.  From December 2008 through October 21, 2009, his GAF score was 45.  

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Based on this evidence, the Board acknowledges that the Veteran's PTSD symptoms since November 2007 have resulted in moderate to serious symptoms and/or impairment in social and occupational functioning.  However, the evidence fails to demonstrate that the Veteran's PTSD prevented him from being employable.   Rather the evidence indicates that his GAF scores are consistent with someone who, although may have occupational impairment would be able to secure and follow (albeit with difficulty as indicated by the GAF score of 45) a substantially gainful occupation.  

The Veteran argues that that the Board cannot deny his claim for TDIU without producing affirmative evidence, as distinguished from mere conjecture, that his disability does not prevent him from performing work that would produce sufficient income to be other than marginal, citing to Friscia v. Brown, 7 Vet. App. 294 (1995); Bowling v. Principi, 15 Vet. App. 1, 8-9 (2001); James v. Brown, 7 Vet. App. 495, 497 (1995); and Brown v. Brown, 4 Vet. App. 307, 309 (1993).  A review of these cases, however, shows that in each of these cases the Court found the Board was merely speculating based upon the absence of evidence that the Veteran was unable to secure and follow a substantially gainful occupation rather than relying on "affirmative evidence."  In this case, there is not an absence of evidence.  There is sufficient evidence as previously discussed.  Moreover, the Board is not speculating here.  The VA treatment records and examination reports fail to demonstrate the Veteran's PTSD caused him to be unemployable.  In September 2006, he reported having worked successfully and in February 2008 he was thinking about volunteering at a new hospital, which is evidence that the Veteran felt he could work.  Furthermore, the GAF scores are affirmative evidence as to the Veteran's occupational functioning as measured by his treating physician and the VA examiners indicating they did not think his impairment was severe enough to prevent him from keeping a job.

The Board acknowledges the February 2009 letter submitted by the Veteran's VA treating psychologist in which he states that the Veteran's symptoms are some of the most debilitating he has seen, and that his symptoms create impairment across all levels of functioning and cause him tremendous distress.  Unfortunately, it was not until the July 30, 2009 letter that this psychologist actually stated that the Veteran's PTSD symptoms actually caused him to be unemployable though.  Simply stating that his symptoms create impairment and are debilitating is not the same as saying that they are severe enough to prevent him from working.  

Consequently, based upon the foregoing, the Board finds that the preponderance of the evidence is in favor of granting an extra-schedular TDIU as of July 30, 2009, but no earlier based upon the Veteran's service-connected PTSD.  To that extent only, the Veteran's appeal is granted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU as of July 30, 2009 is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


